Citation Nr: 1503230	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined the Veteran was not competent to handle the disbursement of VA funds.

In August 2011, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The Board remanded the case back to the RO in November 2011.  

In addition to the paper claims file, there are electronic records in both Virtual VA (VVA) and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

It is shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is not competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Arguably, the notice provisions above do not apply to 38 C.F.R. § 3.353, determination of incompetency and competency.  Rather, these provisions apply to "claims" for benefits and in the present case, there does not appear to be a claim for benefits.   In fact, there is no question that the Veteran is entitled to the VA pension he receives.  The sole question is his competency to handle the VA benefits that he is entitled to receive.  Congress has charged VA to consider the interests of a benefit recipient when making payments.  38 U.S.C.A. § 5502.  Again, the question does not involve entitlement to benefits, but rather the manner those benefits will be paid.  As such, the Veteran in this case is not a claimant for benefits and the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) are not applicable.

Regardless, a review of the record shows that there has nevertheless been substantial compliance with the notice provisions and that the Veteran has been informed of the criteria applied in reaching the determination made by the RO.  In this case, in an May 2008 rating decision, the RO proposed a finding of incompetency under 38 C.F.R. § 3.353.  In a June 2008 letter, the Veteran's fiduciary was informed that a proposal was being made to rate him incompetent for VA purposes.  This letter predated the July 2008 and September 2008 rating decisions which determined that the Veteran was not competent to handle disbursement of funds.  

In October 2009 and December 2009, after the Veteran filed his substantive appeal to the Board, the RO sent the Veteran notice letters explaining that he needed to submit signed authorization forms if he wanted VA to obtain any private treatment records on his behalf.  He was also requested to tell VA if there was any additional pertinent evidence outstanding.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and Social Security records.  The Veteran had VA examinations and opinions were obtained from VA medical professionals in June 2010 and March 2012.  Findings from these examinations are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The undersigned VLJ who conducted the October 2011 hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his appeal.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), and he has not identified any prejudice in the conduct of the hearing.  

This case was previously before the Board in November 2011, at which time it was remanded for further development.  All development directed by the Board's prior remand in this case was accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

II.  Competency of Payee

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.353(d), 3.102.

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetence without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetence should be based on all the evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetence.  Id.  Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and the right to a hearing.  38 C.F.R. § 3.353.

The evidence in this case consists of VA outpatient mental health records, two VA examination reports (June 2010 and March 2012) and three field examination reports (September 2009, September 2010 and November 2011), as well as medical records obtained from the Social Security Administration.  

The VA outpatient mental health records and VA examination reports, which are all prepared by qualified mental health professionals indicate that the Veteran has a diagnosis of chronic schizophrenia which is poorly controlled.  Records dating back to 2007 show that in December 2007, the Veteran has a history of non-compliance with his medications, many inpatient hospitalizations, a long history of alcohol and cocaine abuse, and impaired judgment.  A VA social worker in February 2008 found the Veteran not competent to handle his funds due to mental illness and substance abuse.  

Field examinations in September 2009, September 2010 and November 2011 found the Veteran to be competent to handle his funds and recommended reevaluation based on findings of good judgment related to monetary matters.  

The September 2009 Field Examination report indicates that the Veteran understood the amounts and sources of his income and his financial obligations.  However, the Board notes that simply knowing how much money you are entitled to receive and what your financial obligations are does not equate with the ability to meet those financial obligations.  Furthermore, VA treatment records dated in November 2009 show that just two months after the September 2009 Field Examination, the Veteran presented to the hospital with paranoid ideation (PI) and auditory hallucinations (AH).  He was observed as having marked symptoms of tardive dyskinesia involving pursed lips, tongue movements, piano-playing fingers, choreiform arm movements, and frequent leg-crossing.  His insight and judgment were only fair, as he did not know his medications and did not associate his current condition with his disease.  

In contrast to the Field Examination reports, the VA examination reports find the Veteran is not competent to handle disbursement of his funds.  The June 2010 examiner reviewed the Veteran's medical history noting that he had been found not competent to handle his funds since approximately 1994.  

When asked who managed his money, the Veteran replied that he did, but acknowledged that he has a chronic problem of running out of money, stating, "most of the time I'm broke."  The Veteran also reported that his acquaintances "beg, borrow, and steal" from him, which meant that he was being taken advantage of financially by the people in his life.  

Although the Veteran reported to the examiner that he took his psychiatric medication regularly, the examiner found this inconsistent with a review of the VA outpatient and inpatient treatment records indicating a history of medication non-compliance and multiple inpatient psychiatric hospitalizations.  

The Veteran reported to the examiner that he had auditory and visual hallucinations that come and go.  The Veteran denied hallucinations at the time of the examination and he was oriented to person, place and time.  His insight and judgment were impaired.  The diagnosis was paranoid schizophrenia, cocaine abuse and alcohol abuse.  His GAF score was 45.  The examiner's overall impression was that the Veteran remained incompetent to manage his financial affairs and any VA benefits.  A review of the Veteran's medical record and claims file, and additional information obtained during the examination indicated that the Veteran has a chronic history of homelessness, alcohol and drug abuse and psychological instability (paranoia and psychosis).  This requires frequent inpatient psychiatric hospitalizations.  The examiner indicated that the Veteran had a baseline level of psychological functioning and a paranoid psychotic range.  

Significantly, the examiner noted that the Veteran was being taken advantage of financially and was unable to manage his financial resources so that that he does not run out of money.  His impaired judgment and impaired insight result in medication non-compliance, which leads to instability with continued homelessness.  The examiner also pointed out that the Veteran provided an inaccurate history at times when compared with the objective findings in the record.  

A Field Examination report from September 2010 contained similar findings to the September 2009 report.  He was oriented to time, place and events, he was friendly and cooperative.  The Veteran was aware of the amount and sources of his income, and had good knowledge of his expenses and obligations.  The Veteran provided receipts to the field examiner showing that he paid his rent on time and that his bills were all in good standing.  The examiner found that the Veteran was functioning very well under the SDP mode and remaining under that mode of pay was in the best interest of the beneficiary while a request was made to re-evaluate him as competent to handle his VA funds.  Findings from the November 2011 Field Examination were nearly identical to those of the September 2010 Field examination.  

However, a March 2011 VA mental health psychological assessment once again noted medication non-compliance.  The Veteran presented with auditory hallucinations, and he appeared anxious.  Judgment was impaired and insight was poor.  The diagnosis remained paranoid schizophrenia, alcohol abuse and cocaine abuse.  The GAF was 35.  

The Veteran underwent a VA examination in March 2012.  The examiner  indicated a review of the entire record, and specifically summarized the findings of the June 2010 VA examiner, as noted above.  The examiner noted that the Veteran appeared unwashed, and when asked, the Veteran reported that he has been depressed lately and showers approximately once per week.  

The Veteran was visibly irritated when the examiner inquired as to how he spends his money; and, he cursed the examiner at the conclusion of the interview.  The examiner noted that the Veteran had been hospitalized 6 times during the year prior to the examination for exacerbation of psychotic symptoms, and alcohol and cocaine abuse.  The Veteran reported that he uses crack cocaine and alcohol "whenever I can afford it."  He reported that his last usage was 6 or 7 months earlier, which the examiner noted was inconsistent with his report during the interview that he tried to overdose approximately one month ago.  Moreover, the examiner referred to medical records indicating that the Veteran was last admitted for alcohol detox in October 2011, approximately 5 months previously.

Among the Veteran's many symptoms attributed to his diagnosed schizophrenia were near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment; impaired abstract thinking; gross impairment of thought processes or communication; suicidal ideation; impaired impulse control; persistent delusions or hallucinations; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and, intermittent inability to perform activities of daily living.  

The examiner concluded that the Veteran was not capable of managing his financial affairs.  The examiner found that although the Veteran can detail his expenses, the Veteran displays poor judgment in managing his finances and typically spends more money than he has, including on items such as drugs, alcohol and cigarettes, forcing him to panhandle to support himself.  He admitted to using drugs and alcohol whenever he could.  The examiner also noted that the Veteran's insight and judgment are impaired which results in medication noncompliance, homelessness, and mental health instability, with six inpatient hospitalizations just in the one-year period prior to the March 2012 examination.  

In summary, the medical evidence of record provides clear and convincing evidence that the Veteran is not competent to manage his VA funds.  As explained by the March 2012 VA examiner, the Veteran is not able to meet his financial obligations despite understanding what they are and knowing how much money he receives.  The Field Examiner's criteria for competency to handle funds appears to be limited to simply knowing how much he is receiving and knowing what bills he needs to pay.  However, as noted in the June 2010 and March 2012 examination reports, as well as VA outpatient records, the Veteran is always broke, and spends his money on alcohol and drugs.  As such, he is not adequately managing his funds.  The record has consistently noted non-compliance with his medication.  This means that the Veteran's psychological state is unstable, resulting in hallucinations, many hospitalizations, and limited judgment.  

Although the Field Examination reports from September 2009, September 2010 and November 2011 appear to paint a stable picture of the Veteran, these examination reports do not consider the instability as shown by the number of hospitalizations per year as well as the evidence of an inability to stop using drugs and alcohol.  Finally, the Field Examinations focus on the Veteran's psychological state at the time of the examination, but they fail to note how the Veteran is always broke, spends money on alcohol and drugs, and gets taken advantage of by people in his life to try to take his money.  For these reasons, the medical evidence of incompetency is clear and convincing.  

The VA examination reports and the VA outpatient and inpatient mental health records show a pattern of medication non-compliance leading to numerous psychotic episodes with hallucinations resulting in numerous hospitalizations, and an ongoing abuse of drugs and alcohol.  These facts are unreported in the Field Examination reports.  Further, the Field Examination reports appear to rely solely on the Veteran's reported history and not on the objective medical findings in the record; and, as pointed out by the March 2012 examiner, the Veteran's reported history is not accurate.  Therefore, the Board accords no probative weight to such opinions.

Turning to consideration of the underlying question, the Board acknowledges the Veteran's sincere belief that he is competent to handle his own VA funds.  However, it is clear from the regulatory provisions of 38 C.F.R. § 3.353 that the Board must also give consideration to medical evidence.  In the present case, after examining the Veteran to assess the severity of his psychiatric disorders and reviewing the record, the June 2010 and March 2012 VA examiners determined that the Veteran is incompetent to manage his financial affairs and benefit payments.  As stated by the March 2012 examiner, the Veteran can detail his expenses but displayed poor judgment in handling his finances and typically spent more money than he has including on drugs.  The Veteran admitted to using drugs and alcohol "whenever I can."  His insight and judgment were impaired resulting in medication non-compliance, homelessness and mental health instability with six inpatient hospitalizations in the year prior to the March 2012 examination.  

The June 2010 examiner also concluded the Veteran remained incompetent to manage his financial affairs and any VA benefits finding that the Veteran had a chronic history of homelessness, alcohol and drug abuse and psychological instability which required frequent inpatient psychiatric hospitalizations.  The examiner noted that the Veteran was being taken advantage of financially and was unable to manage his financial resources so that he did not run out of money.  His impaired judgment and insight resulted in medication non-compliance, which led to instability with continued homelessness.  

In this regard, the Board finds that the medical opinions proffered were based on the history, examinations, and rationales were provided.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This medical evidence is clear and convincing that the Veteran lacks the mental capacity to manage his own affairs, including disbursement of funds without limitation.  The March 2012 examiner's finding that the Veteran is incompetent as a result of his poor judgment in handling his finances, the Veteran's admission to the use of drugs "whenever I can," and impaired insight and judgment resulting in medication non-compliance and homelessness is clear and convincing evidence that the Veteran is not competent to handle his own finances.  Moreover, the June 2010 examiner's determination that the Veteran is incompetent was supported by the findings of homelessness, alcohol and drug abuse and psychological instability which required frequent inpatient psychiatric hospitalizations and is also clear and convincing.  The examiner considered that the Veteran was being taken advantage of financially and was unable to manage his financial resources so that he did not run out of money as well as the Veteran's lack of insight and judgment which resulted in medication non-compliance.

While the Board has considered the Veteran's reports that he is able to handle his VA funds, the Board finds the medical evidence of incompetency to be clear and convincing for the reasons provided above.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but has determined that the medical evidence is clear and convincing that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation.


ORDER

The Veteran is not competent for VA benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353, and the appeal is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


